         Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 1 of 19. PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DAVID FRUNZA,                                  )
c/o Malik Law                                  ) CASE NO.:
8437 Mayfield Road, Suite #101                 )
Chesterland, OH 45202                          )
                                               ) JUDGE:
                                               )
                                               )
               Plaintiff,                      ) COMPLAINT AND JURY DEMAND
                                               )
       v.                                      )
                                               )
CUYAHOGA COUNTY                                )
1219 Ontario Street                            )
Cleveland, OH 44113,                           )
                                               )
and                                            )
                                               )
                                               )
KENNETH V. MILLS                               )
CUYAHOGA COUNTY SHERIFF                        )
1215 W 3rd Street                              )
Cleveland, Ohio 44113                          )
Individually and in his official capacity as   )
Cuyahoga County Director, Regional             )
Corrections,                                   )
                                               )
                                               )
and                                            )
                                               )
                                               )
THE METROHEALTH SYSTEM                         )
2500 MetroHealth Medical Center                )
Cleveland, Ohio 44109                          )
                                               )
       and                                     )
                                               )
MARY HANCOCK, MD                               )
DEBORAH GORDON, APRN-CNP                       )
ISOLDE STIPEK, RN                              )
CHANDA ZITIELLO, RN                            )
AMANDA SYMONS, LPN                             )
AISHA PARNELL, RN                              )

                                               1
         Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 2 of 19. PageID #: 2



TRACY LYNN SCHAEFER, RN                         )
THE METROHEALTH SYSTEM                          )
2500 Metrohealth Medical Center                 )
Cleveland, Ohio 44109                           )
Individually and in their official capacities   )
as Medical Staff in the Cuyahoga County         )
Correction Center,                              )
                                                )
               Defendants.                      )
                                                )
                                                )

                                     I. INTRODUCTION

  1.      This civil rights case challenges Cuyahoga County’s, Kenneth Mills’s, and The

          MetroHealth System’s official policies regarding inmates suffering from the serious

          medical conditions suffered by Plaintiff David Frunza. These official policies and

          lack thereof were the moving force behind the constitutional violations experienced

          by David Frunza. There is also a custom, pattern, and practice in the Cuyahoga

          County Correction Center (“CCCC”) of having unqualified employees, inadequate

          training and inadequate supervision of the CCCC’s medical staff regarding inmates

          suffering from the serious medical conditions suffered by David Frunza. Additionally,

          when an inmate, such as Mr. Frunza, suffers injuries, Defendants Cuyahoga County,

          Kenneth Mills, and The MetorHealth System ratify the unconstitutional acts of the

          medical staff.

  2.      Furthermore, Defendants Cuyahoga County, Kenneth Mills, and The MetroHealth

          System failed to provide constitutionally adequate medical care and medical care

          consistent with community standards of care to David Frunza.

  3.      Furthermore, Defendants Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde

          Stipek, Nurse Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and

          Nurse Tracy Lynn Schaefer all failed to provide constitutionally adequate medical

                                                2
     Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 3 of 19. PageID #: 3



     care and medical care consistent with community standards of care to David Frunza.

4.   This case also challenges Defendants Cuyahoga County, Kenneth Mills, The

     MetroHealth System, Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde

     Stipek, Nurse Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and

     Nurse Tracy Lynn Schaefer’s deliberate indifference to Mr. Frunza’s serious medical

     condition. Defendants knew that Mr. Frunza suffered from a serious life-threatening

     medical condition while in the CCCC, and deliberately disregarded the life-

     threatening risks to him. In addition, the seriousness of Mr. Frunza’s condition and

     his need for immediate medical care was obvious even to a lay person. These

     Defendants’ deliberate indifference to Mr. Frunza’s serious medical needs and their

     negligence in providing medical care to Mr. Frunza proximately caused him to suffer

     from a serious, life-threatening, and dangerous spinal abscess. As a direct and

     proximate cause of the deliberate indifference and negligence, Mr. Frunza suffered

     severe and debilitating pain and suffering as well as severe and permanent injuries

     which required surgery and will require future medical treatment.

5.   Mr. Frunza was finally sent to the hospital where he underwent surgery to treat the

     serious, life-threatening, and dangerous spinal abscess. Instead of receiving proper

     medical attention at the CCCC, Mr. Frunza’s constant pleas for help were consciously

     disregarded despite severe and obvious signs and symptoms that he was in grave

     danger.

                                II. JURISDICTION

6.   Jurisdiction over claims brought under the Civil Rights Act of 1871 is conferred on

     this Court by 28 U.S.C. §§ 1331, 1343 (3) and (4). Jurisdiction over the state law



                                          3
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 4 of 19. PageID #: 4



      claims is conferred by 28 U.S.C. §1367. Venue is proper in this Division.

                                           III. PARTIES

7.    David Frunza was a resident of Parma Heights, Ohio and Cuyahoga County, Ohio at

      all times relevant to this lawsuit. He brings this action on his own behalf for damages

      resulting from the violation of rights secured by the United States Constitution.

8.    Defendant Cuyahoga County is a unit of local government organized under laws of

      the State of Ohio. Defendant Cuyahoga County is also a “person” under 42 U.S.C.

      §1983 and at all times relevant to this case acted under color of law.

9.    Defendant Kenneth Mills was at all times herein the Director, Regional Corrections

      Cuyahoga County Sheriff’s Department. Defendant Mills was at all times responsible

      for reviewing all Use of Force incidents to ensure compliance with the facility’s

      policies. He is sued in his official and individual capacities. Mills is a “person” under

      42 USC 1983 and at all times relevant to this case acted under color of law. Mills is a

      final policymaker.

10.   Defendant The MetroHealth System is and was all times relevant to this action the

      contracted party providing through its medical professionals, necessary, regular, and

      routine medical services, examinations, and treatment to the inmates of the CCCC.

      Defendant is a “person” under 42 U.S.C. § 1983 and at all times relevant to this case

      acted under color of law.

11.   Defendant Mary E. Hancock, is and was at all times relevant to this action a doctor

      employed by The MetroHealth System in the CCCC. Defendant is a “person” under

      42 U.S.C. § 1983 and at all times relevant to this case acted under color of law. She

      is sued in her individual and official capacity.



                                            4
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 5 of 19. PageID #: 5



12.   Defendant Deborah Gordon, APRN-CNP, is and was at all times relevant to this

      action a nurse in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at

      all times relevant to this case acted under color of law. She is sued in her individual

      and official capacity.

13.   Defendant Isolde Stipek, RN, is and was at all times relevant to this action a nurse

      employed in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at all

      times relevant to this case acted under color of law. She is sued in her individual and

      official capacity.

14.   Defendant Chanda Zitiello, RN, is and was at all times relevant to this action a nurse

      employed in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at all

      times relevant to this case acted under color of law. She is sued in her individual and

      official capacity.

15.   Defendant Amanda Symons, LPN, is and was at all times relevant to this action a

      nurse employed in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at

      all times relevant to this case acted under color of law. She is sued in her individual

      and official capacity.

16.   Defendant Aisha Parnell, RN, is and was at all times relevant to this action a nurse

      employed in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at all

      times relevant to this case acted under color of law. She is sued in her individual and

      official capacity.

17.   Defendant Tracy Lynn Schaefer, is and was at all times relevant to this action a nurse

      employed in the CCCC. Defendant is a “person” under 42 U.S.C. § 1983 and at all

      times relevant to this case acted under color of law. She is sued in her individual and



                                            5
            Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 6 of 19. PageID #: 6



             official capacity.

                                                         IV. FACT

             A. Plaintiff David Frunza went to MetroHealth in August 2018 where medical
                staff determined that he had an epidural abscess.

    18.      In August 2018, Plaintiff David Frunza went to MetroHealth Emergency Department

             where he complained of worsening mid back pain that had persisted for longer than 1

             week.

    19.      In the Emergency Department, an MRI was performed which demonstrated an

             epidural abscess and discities at T9/T10.

    20.      Mr. Frunza was given an IV of vancomycin and admitted.

    21.      Orthopedics was consulted who recommended medical management and no surgical

             intervention unless Mr. Frunza’s exam changed.

    22.      Infectious Disease was also consulted and they recommended keeping Frunza on IV

             Vancomycin and Ceftazidime. Infectious Disease also recommended a Peripherally

             Inserted Central Catheter (“PICC”) line and prolonged IV antibiotics for medical

             management of epidural abscess. 1

    23.      All of this information was entered into Mr. Frunza’s MetroHealth medical records

             which are accessible to medical staff in the CCCC.

    24.      Mr. Frunza chose to take prescription antibiotics instead of the PICC line as he

             wanted to be with his family and did not like the idea of being at a nursing facility.

    25.      Mr. Frunza’s case was discussed with Infectious Disease and he was discharged on

             Oral Bactrim and Oral Ciprofloxacin.


1
  A PICC line is a thin, soft, long catheter (tube) that is inserted into a vein in your child's arm, leg or neck.
The tip of the catheter is positioned in a large vein that carries blood into the heart. The PICC line is used
for long-term intravenous (IV) antibiotics, nutrition or medications, and for blood draws.

                                                        6
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 7 of 19. PageID #: 7



26.   During the August 2018 stay at MetroHealth, critical care time was provided by

      Marissa Koning, MD for 30 minutes. “Critical care was necessary because of an

      illness or injury that acutely impaired one or more vital organs systems such that there

      was a high probability of imminent or life threatening deterioration in the patient’s

      condition. The critical illness/injury acutely impaired the following organ systems:

      Central Nervous and Musculoskeletal.”

27.   The risks of untreated spinal infection include paralysis, paraplegia, sepsis, and death.

      B. From October 11, 2018 to November 22, 2018 Plaintiff David Frunza suffered
      from a serious, painful, dangerous and potentially deadly condition and nothing
      was done by the Medical Defendants.

28.   On October 11, 2018, Mr. Frunza was booked into the CCCC.

29.   On October 11, 2018 at 5:29 pm, CCC Prisoner Health Appraisal was completed on

      Plaintiff David Frunza by Defendant Isolde Stipek, RN.

30.   Mr. Frunza reported that in August 2018, he was diagnosed at MetroHealth with a

      spinal abscess.

31.   The August 2018 MetroHealth records were easily accessible to Defendant Stipek to

      confirm Mr. Frunza’s report.

32.   On October 11, 2018 at 5:30 pm, “Inmate will be seen I medical for abscess on back

      with drainage, heroin and Xanax abuse. Spoke with charge nurse.” Isolde Stipek, RN

33.   It is well-known in the medical community that the risks of untreated spinal infection

      include paralysis, paraplegia, sepsis, and death.

34.   On October 11, 2018 at 6:03 pm, Defendant Chanda Zitiello, RN, saw Mr. Frunza for

      his complaints of severe pain due to a spinal abscess. Defendant Zitiello noted that

      there were no open back wounds and Mr. Frunza explained to her that his abscess was



                                            7
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 8 of 19. PageID #: 8



      internal.

35.   Defendant Zitiello accessed Mr. Frunza’s MetroHealth records and confirmed that he

      was currently treated at MetroHealth for an epidural abscess.

36.   Defendant Zitiello gave Mr. Frunza Tylenol and told him he was scheduled to see a

      provider.

37.   On October 12, 2018 at 8:05 am, Mr. Frunza was again complaining of the

      excruciating pain he was experiencing due to the epidural abscess.

38.   On this day, he was placed on sick call list for draining abscess on back and seen by

      Defendant Deborah Gordon, APRN-CNP. Mr. Frunza again explained that his

      abscess was internal.

39.   Defendant Gordon ignored Mr. Frunza’s pleas for help and noted that Mr. Frunza was

      “[e]xamined by nurse yesterday, no back wound or abscess was noted.” She then

      acknowledged that Mr. Frunza MetroHealth chart demonstrated that he had been

      admitted to Metro on 8/3/2018 for a thoracic epidural abscess.

40.   However, Defendant Gordon’s and Zitiello’s disregard for Mr. Frunza’s serious

      medical concerns are further demonstrated by the October 11, 2018 note which reads:

      “Per nurse Zitello, he was upset because he didn’t want to lay on a mat on the floor.”

41.   On October 13, 2018 at 4:04 pm a medical emergency was called for Mr. Frunza.

      When Defendant Amanda Symons arrived, Mr. Frunza was laying on the floor and

      told Defendant Symons that he fell due to abscess on his spine. Mr. Frunza begged to

      be sent to the hospital due to the seriousness risks of an untreated spinal abscess.

42.   Defendant Symons completely disregarded the serious and potentially deadly health

      risks to Mr. Frunza and advised him that he needs to follow up upon release.



                                            8
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 9 of 19. PageID #: 9



43.   By this time, Mr. Frunza is not able to steadily walk on his own so he “then began to

      beg for a wheelchair.” Defendant Symons told Mr. Frunza that a wheelchair is not

      indicated at this time and she cleared him to return to pod.

44.   Mr. Frunza had been placed on the sick call list due to his spinal abscess on or about

      October 11, 2018.

45.   On October 16, 2018, Defendant Mary E. Hancock added Progress Notes to Mr.

      Frunza’s medical records: “Inmate on sick call list for ‘spinal abscess.’ Records

      reviewed. See previous notes. Cart nurse to evaluate. No further treatment indicated.”

46.   Despite Mr. Frunza’s history from August 2018 and his very serious signs and

      symptoms, Defendant Hancock completely disregarded the serious medical risks to

      Mr. Frunza including but not limited to paralysis, paraplegia, sepsis, and death.

47.   On October 16, 2018 at approximately 4:53 pm, another medical emergency was

      called for Mr. Frunza. Mr. Frunza, unable to walk steadily and denied a wheelchair

      had fallen again.

48.   Defendant Zitiello arrived and again ignored Mr. Frunza’s desperate pleas to go to the

      hospital for his spinal abscess.

49.   Defendant Zitiello’s conscious disregard for Mr. Frunza’s serious medical needs are

      further demonstrated by her charting that “Inmate upset that he is laying on the floor.

      Demanding to be sent to hospital for his back abscess. When asked why he did not

      address this issue prior to jail, inmate stated he was going to go the day he was

      arrested. Advised to f/u upon release.”

50.   During this time, Mr. Frunza’s mother began to become seriously concerned that her

      son was suffering from a life-threatening infection in his spine and was being ignored.



                                            9
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 10 of 19. PageID #: 10



       After contacting the CCCC to get her son proper medical care, she desperately

       reached out to Mr. Frunza’s criminal defense attorney, John Spellacy, to see if he was

       able to help her son.

51.    On October 29, 2018, Attorney Spellacy’s office called the CCCC expressing concern

       for Mr. Frunza and his spinal infection not being treated.

52.    Defendant Aisha Parnell, RN, reviewed Mr. Frunza’s chart which clearly showed that

       Mr. Frunza’s serious medical needs were being completely ignored, yet returned the

       call to Spellacy’s Office and “advised that all of inmates’ medical needs have been

       addressed at this time.”

53.    On November 10, 2018 at approximately 2:30, a medical emergency was called for

       Mr. Frunza. Defendant Tracy Lynn Schaefer arrived and found Mr. Frunza laying on

       bunk crying. Mr. Frunza told Defendant Schaefer that he had an abscess on his back.

       At this point, the pain was so extreme and his condition was worsening so

       progressively that Mr. Frunza believed he was going to die.

54.    Defendant Schaefer witnessed Mr. Frunza’s need to be assisted into a wheel chair

       before he was taken to the dispensary.

55.    Mr. Frunza again explained he had a spinal abscess and that he needed to go to the

       hospital. Mr. Frunza was in severe pain, his condition was worsening, and he was

       obviously in need of emergent medical care. Despite this, Defendant Schaefer gave

       Mr. Frunza a heat pack and noted that Mr. Frunza was kept in the infirmary for

       observation. However, there is nothing in the records that Mr. Frunza was further

       observed in the infirmary.

       C. Plaintiff David Frunza was finally sent to the hospital.



                                            10
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 11 of 19. PageID #: 11



56.    On November 22, 2018, Nurse Raymond Jontony, RN, arrived on the housing unit

       and found Mr. Frunza unable to move due to severe back pain. Mr. Frunza told

       Jontony that he had a history of a spinal abscess.

57.    Nurse Jontony recognized the severity of Mr. Frunza’s condition and that Mr. Frunza

       was unable to walk so he instructed Mr. Frunza be transferred to dispensary via stair

       chair and placed on gurney.

58.    Mr. Frunza begged to go to the hospital for his spinal abscess. He knew the risks of

       an untreated spinal infection were paralysis, paraplegia, sepsis, and even death.

59.    Nurse Jontony reviewed Mr. Frunza’s chart which clearly showed as it did to all of

       the medical defendants, that Mr. Frunza had a history of thoracid epidural abscess and

       was treated at MetroHealth in August 2018.

60.    Nurse Jontony notified Dr. Tallman who ordered Mr. Frunza be sent out via EMS for

       acute/severe back pain to rule out epidural abscess/treatment/imaging.

61.    EMS arrived in the dispensary at approximately at 8:18 pm to take Mr. Frunza to the

       hospital.

62.    That night, on November 22, 2018, Mr. Frunza was admitted to MetroHealth with a

       diagnosis of an epidural abscess.

63.    On November 22, 2018, MetroHealth records indicated “significant interval

       worsening of discitis/osteomyelitis. There is now diffuse signal abnormality with

       enhancements of the T9 and T10 vertebral bodies and posterior elements suggestive

       of progression of infection. New signal abnormality enhancement extending

       anteriorly to the vertebral bodies lifting the anterior longitudinal ligament.”

64.    MetroHealth records further indicated: “Interval worsening of epidural signal



                                             11
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 12 of 19. PageID #: 12



       abnormality enhancement along the anterior and posterior epidural space. The

       phlegmon exerts local mass effect with indentation and minimal compression of the

       spinal cord.”

65.    Mr. Frunza was kept on IV fluids, and he was seen by Neurosurgery, where they

       determined that a thoraco-lumbar decompression/fusion with tissue cultures, with

       Pedical screws was necessary.

66.    On November 23, 2018, Mr. Frunza’s surgery was performed where he had to be

       closely monitored for worsening sepsis.

67.    On November 30, 2018, Mr. Frunza was admitted to The Elisabeth Severance

       Prentiss Center for Skilled Nursing Care with a primary diagnosis of epidural abscess.

68.    Mr. Frunza suffered excruciating pain and severe emotional distress and mental

       anguish while he was left untreated in the CCCC for 42 days.

       D. Policies, Practices, and Culpable Conduct

69.    It is well known in medicine and nursing that an untreated spinal infection can lead to

       paralysis, paraplegia, sepsis, and death.

70.    A patient with a history of epidural abscess who is complaining of severe back pain

       should be taken seriously.

71.    It is well known in medicine and nursing that an MRI is the best and most accurate

       way to detect an epidural abscess.

72.    It is well known in medicine and nursing that a visual observation of the exterior of a

       patient’s spine is not an accurate way to detect an epidural abscess and/or spinal

       infection.

73.    It is well known in medicine and nursing that a spinal infection can be a serious and



                                            12
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 13 of 19. PageID #: 13



       life-threatening condition.

74.    It is well known by all Defendants that the CCCC is not equipped to detect, diagnose,

       or treat an epidural abscess and/or spinal infection.

75.    CCCC records exist that clearly establish that it was obvious that Mr. Frunza was

       suffering from a serious and dangerous medical condition while in custody from

       October 11, 2018 to November 22, 2018.

76.    The severity of Mr. Frunza’s condition was so obvious that medically untrained

       corrections staff and inmates recognized Mr. Frunza’s need for urgent medical care

       from October 11, 2018 to November 22, 2018.

77.    Defendants , Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde Stipek, Nurse

       Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and Nurse Tracy Lynn

       Schaefer all had access to Mr. Frunza’s prior medical records which demonstrated

       that he was telling the truth about his stay at MetroHealth in August 2018 for an

       epidural abscess.

78.    Defendants , Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde Stipek, Nurse

       Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and Nurse Tracy Lynn

       Schaefer were all subjectively and objectively aware of Mr. Frunza’s serious medical

       condition and need for medical attention, yet they failed to provide and seek proper

       medical attention for Mr. Frunza.

79.    Defendants Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde Stipek, Nurse

       Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and Nurse Tracy Lynn

       Schaefer all knew that Mr. Frunza was reporting very serious and concerning signs

       and symptoms of a spinal infection.



                                             13
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 14 of 19. PageID #: 14



80.    These Defendants ignored Mr. Frunza’s obvious need for medical care and

       disregarded his pleas for help. Instead Defendants determined that Mr. Frunza was

       mad that he was on a cot on the floor, that he was lying, and that his serious medical

       condition was a result of his own actions and/or inactions.

81.    Despite a duty to provide Mr. Frunza with constitutionally adequate care and care

       consistent with community standards, Defendants repeatedly told Mr. Frunza to seek

       treatment upon his release from the CCCC while they withheld proper treatment.

82.    Defendants , Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde Stipek, Nurse

       Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and Nurse Tracy Lynn

       Schaefer knew that Mr. Frunza the signs and symptoms reported and displayed by

       Mr. Frunza are a serious medical problem with a substantial risk of severe and life-

       threatening complications including death.

83.    Defendants , Dr. Mary Hancock, Nurse Deborah Gordon, Nurse Isolde Stipek, Nurse

       Chanda Zitiello, Nurse Amanda Symons, Nurse Aisha Parnell, and Nurse Tracy Lynn

       Schaefer were deliberately indifferent to the serious medical conditions and the

       substantial risk of harm to Mr. Frunza, and consciously disregarded the risk of severe

       and permanent harm to Mr. Frunza.

84.    Defendants Cuyahoga County, Kenneth V. Mills, and The MetroHealth System failed

       to have adequate policies, procedures, customs, protocols, and usages regarding the

       provision of medical care, identification, referral, and treatment for inmates with the

       serious signs and symptoms displayed by Mr. Frunza. These inadequate policies,

       procedures, customs, protocols, and usages were the moving force behind the

       constitutional violations and harms suffered by Mr. Frunza.



                                            14
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 15 of 19. PageID #: 15



85.    Defendants Cuyahoga County, Kenneth V. Mills, and The MetroHealth System were

       deliberately indifferent to the serious medical needs of Mr. Frunza by failing to train

       and supervise staff to implement adequate medical policies, procedures, customs,

       protocols, and usages that would properly address the obvious and known health and

       safety risks experienced by Mr. Frunza.

86.    All Defendants acted negligently, maliciously, recklessly, willfully, wantonly,

       intentionally, and with deliberate indifference to the serious medical needs of Mr.

       Frunza.

87.    The conduct of all Defendants shocks the conscience, violates the standards of

       decency in an evolving society, and betrays the trust that the public places in medical

       staff to provide proper medical are to those in custody.

88.    Defendants Cuyahoga County, Kenneth V. Mills, and The MetroHealth System ratify

       the unconstitutional acts of its medical staff when severe harm happens to inmates

       such as Mr. Frunza.

89.    As a direct and proximate result of all Defendants’ conduct, Mr. Frunza suffered pain,

       suffering, and severe and permanent damages.

90.    As a further direct and proximate result of Mr. Frunza’s epidural abscess and spinal

       infection being left untreated, he suffered severe pain, severe and permanent physical

       damage, severe and permanent emotional distress, loss of income, loss of future

       earnings. He has incurred medical bills and treatment and will incur additional

       medical bills and treatment in the future.

                                     V. CAUSES OF ACTION

                         FIRST CAUSE OF ACTION – 42 U.S.C. §1983



                                            15
      Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 16 of 19. PageID #: 16



91.    Plaintiff realleges and restates each of the above paragraphs as if fully rewritten

       herein.

92.    Defendants have, under color Defendants have, under color of state law, deprived Mr.

       David Frunza of rights, privileges and immunities secured by the Eighth and

       Fourteenth Amendments to the U.S. Constitution, including, but not limited to the

       right to be free from cruel and unusual punishment and the right to receive adequate

       medical care as an individual in the custody of a correctional institution.

93.    Defendants were each deliberately indifferent to Mr. Frunza’s serious medical

       condition.

94.    Defendants knew and/or witnessed Mr. Frunza experience and suffer from severe,

       serious, dangerous, and life-threatening symptoms when he begged for help and

       warned Defendants he had a spinal abscess and needed to go to the hospital.

95.    Defendants knew that inmates who, like Mr. Frunza, display the signs and symptoms

       of Mr. Frunza have serious medical needs that require adequate and emergency

       medical care.

96.    Despite knowledge, Defendants failed to provide Mr. Frunza with constitutionally

       adequate care.

                   SECOND CAUSE OF ACTION– MONELL CLAIM
      (Defendants Cuyahoga County, Kenneth V. Mills, and The MetroHealth System)

97.    Plaintiff incorporates and restates each of the above paragraphs as if fully rewritten

       herein.

98.    Defendants Cuyahoga County’s, Mills’s and The MetroHealth System’s policies,

       practices, customs, protocols, and usages regarding the care and treatments of




                                            16
       Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 17 of 19. PageID #: 17



        individuals in the CCCC’s custody were and are a moving force behind the

        constitutional violations suffered by Mr. Frunza.

99.     Defendants Cuyahoga County, Mills, and The MetroHealth System failed to train and

        supervise medical staff.

100.    Defendants Cuyahoga County, Mills, and The MetroHealth System failed to enforce

        policies, procedures, customs, usages, practices and protocols regarding proper care

        and treatment of individuals in institutional custody.

101.    Defendants Cuyahoga County, Mills, and The MetroHealth System have not

        disciplined Defendants Hancock, Gordon, Stipek, Zitiello, Symons, Parnell, and

        Schaefer for their failure to properly treat Mr. Frunza.

102.    An investigation into the events involving the Plaintiff David Frunza, were so

        incomplete and inadequate as to constitute a ratification by the Defendants Cuyahoga

        County, Mills, and The MetroHealth System of these Defendants’ conduct.

103.    The training and supervision provided by Defendants Cuyahoga County, Mills, and

        The MetroHealth System to Defendants Hancock, Gordon, Stipek, Zitiello, Symons,

        Parnell, and Schaefer was deliberately indifferent to the safety of the citizens,

        including citizens such as Mr. Frunza.

       THIRD CAUSE OF ACTION– NEGLIGENCE/MALPRACTICE BY NURSES
           (Defendants Gordon, Stipek, Zitiello, Symons, Parnell, and Schaefer)

104.    Plaintiff incorporates and restates each of the above paragraphs as if fully rewritten

        herein.

105.     Defendants Gordon, Stipek, Zitiello, Symons, Parnell, and Schaefer owed a duty of

        reasonable care to Mr. Frunza.




                                             17
       Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 18 of 19. PageID #: 18



106.    Defendants Gordon, Stipek, Zitiello, Symons, Parnell, and Schaefer breached their

        duty to provide to Mr. Frunza reasonable nursing care consistent with standard

        medical practices in violation of Ohio law. (Affidavit of Merit Pursuant to Ohio Rule

        10(D)(2).)

107.     The conduct of Defendants Gordon, Stipek, Zitiello, Symons, Parnell, and Schaefer

        was negligent, malicious, willful, wanton, and reckless.

108.     The conduct of Defendants Gordon, Stipek, Zitiello, Symons, Parnell, and Schaefer

        proximately caused Mr. Frunza’s severe physical and psychological pain and

        suffering.

           FOURTH CAUSE OF ACTION– NEGLIGENCE/MALPRACTICE BY
                                 PHYSICIAN
                        (Defendant Mary Hancock, MD)

109.    Plaintiff incorporates and restates each of the above paragraphs as if fully rewritten

        herein.

110.    Defendant Hancock owed a duty of reasonable care to Mr. Frunza.

111.    Defendant Hancock failed to use reasonable care in diagnosing and treating the

        symptoms experienced by Mr. Frunza.

112.    Defendant Hancock breached her duty to provide to Mr. Frunza reasonable medical

        and dental care consistent with standard medical practices in violation of Ohio law.

        (Affidavit of Merit Pursuant to Ohio Rule 10(D)(2).)

113.    The conduct of Defendant Hancock was negligent, malicious, willful, wanton, and

        reckless.

114.    The conduct of Defendant Hancock deviated from the standard medical practices, all

        in violation of Ohio Law.



                                             18
            Case: 1:19-cv-02330 Doc #: 1 Filed: 10/07/19 19 of 19. PageID #: 19



     115.    Defendant Hancock’s conduct proximately caused Mr. Frunza’s severe and physical

             and psychological pain and suffering.

                                        VI. JURY DEMAND

     116.    Plaintiff hereby demands a trial by jury of all issues triable by jury.


                                    VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court:

A.      Award Plaintiff compensatory damages in an amount to be shown at trial;

B.      Award Plaintiff punitive damages in an amount to be shown at trial (except as against the

County);

C.      Award Plaintiff reasonable attorney’s fees, costs and disbursements;

D.      Award Plaintiff pre and post judgment interest;

E.      Grant Plaintiff such additional relief as the Court deems just and proper.



                                                                                    /s/ Sara Gedeon
                                                                                         Malik Law
                                                                          David B. Malik (0023763)
                                                                            Sara Gedeon (0085759)
                                                                     8437 Mayfield Road, Suite #101
                                                                           Chesterland, Ohio 44026
                                                                                      440-729-8260
                                                                                      440-490-1177
                                                                             Dbm50@sbcglobal.net
                                                                          sgedeon1021@gmail.com

                                                                     JOHN J. SPELLACY (0065700)
                                                                        323 W. Lakeside, Suite 300
                                                                             Cleveland, Ohio 44113
                                                                                 Ph. (216) 241-0520
                                                                                Fax: (216) 241-6961
                                                                        jspellacy@spellacylaw.com
                                                                             Attorneys for Plaintiff



                                                   19
